t c memo united_states tax_court stephen r blackman petitioner v commissioner of internal revenue respondent docket no 22890-09l filed date ronny buni for petitioner mimi m wong and michael j de matos for respondent memorandum opinion foley judge the issue for decision is whether respondent abused his discretion in sustaining a notice_of_federal_tax_lien nftl relating to petitioner’s tax_liability the parties submitted this case fully stipulated pursuant to rule background petitioner a management consultant filed his federal_income_tax return but failed to pay the full amount of his tax_liability on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 relating to respondent on date sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice relating to petitioner requested a hearing relating to the levy notice but did not request a hearing relating to the nftl on date respondent sent petitioner a letter scheduling a telephonic collection_due_process cdp hearing for date in letters sent to respondent and during the scheduled telephonic hearing petitioner proposed an installment_agreement and requested withdrawal of the nftl petitioner asserted that withdrawal was appropriate because he had no current_assets that could be secured_by the lien and public disclosure of the nftl could unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure cause him to be fired and become permanently unemployable within his industry in addition petitioner provided the appeals officer with a form 433-a collection information statement for wage earners and self-employed individuals on date petitioner sent the appeals officer an additional letter requesting withdrawal of the nftl and a copy of his employer’s employee handbook petitioner asserted that the handbook makes it clear that personal conduct away from work can impact employability if it has the potential to cast an adverse light on the business petitioner did not request a hearing relating to the nftl on date the appeals officer faxed a letter to internal_revenue_service irs technical services requesting advice as to whether the nftl should be withdrawn in response irs technical services sent petitioner a letter advising him that the nftl would not be withdrawn because it was necessary to protect the government’s interest thereafter petitioner and respondent entered into an installment_agreement relating to petitioner’s and tax_liabilities in date respondent sent petitioner a notice_of_determination sustaining the nftl and informing him that the installment_agreement was granted as an alternative to the proposed levy petitioner while residing in new york timely filed his petition with the court discussion the validity of petitioner’s underlying tax_liability is not at issue therefore we review respondent’s administrative determination for abuse_of_discretion see 114_tc_176 respondent determined that the nftl was necessary to protect the government’s interest and that withdrawal would not facilitate collection of the tax_liability see sec_6323 sec_301_6320-1 q a-e6 j -1 proced admin regs petitioner contends that respondent abused his discretion by not withdrawing the nftl and failing to consider the impact of the nftl on petitioner’s employment respondent entered into an installment_agreement with petitioner but had the discretion to maintain the nftl see sec_301_6323_j_-1 proced admin regs if the commissioner determines conditions for withdrawal are present the commissioner may but is not required to authorize the withdrawal the appeals officer reviewed the information petitioner submitted evaluated petitioner’s contentions verified that the requirements of applicable law and administrative procedure had been met and balanced the need for the efficient collection_of_taxes with petitioner’s concerns see sec_6330 in sum respondent reasonably determined that it was appropriate to maintain the nftl in order to allow collection of petitioner’s tax_liability in the event that he acquired additional assets or defaulted on the installment_agreement see sec_6323 sec_301_6320-1 q a-e6 j -1 proced admin regs respondent’s decision not to withdraw the nftl was not arbitrary or capricious see 112_tc_19 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
